Exhibit 10.3

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000

Opening Transaction

 

To: Red Hat, Inc.

100 East Davie Street

Raleigh, North Carolina 27601

 

From: Goldman, Sachs & Co.

 

Re: Accelerated Stock Buyback

 

Ref. No: As provided in the Supplemental Confirmation

 

Date: October 2, 2014

 

 

This master confirmation (this “Master Confirmation”), dated as of October 2,
2014 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“Dealer”) and Red Hat, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation in the
form of Schedule A hereto (a “Supplemental Confirmation”), which shall reference
this Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation. This Master Confirmation and each Supplemental Confirmation
together shall constitute a “Confirmation” as referred to in the Agreement
specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law (without reference to its choice of
laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) (a) the election that Multiple Transaction Payment Netting will
apply to the Transactions and (b) the following language will be inserted at the
end of Section 2(c) of the Agreement: “Notwithstanding anything to the contrary
in this Section 2(c), unless otherwise expressly agreed by the parties, the
netting provided for in this Section 2(c) will not apply separately to any
pairings of branches or Offices through which the parties make and receive
payments or deliveries.” , (iii) the insertion of “, absent manifest error”
immediately before the period at the end of the last sentence of
Section 6(d)(i), and (iv) the election that the “Cross Default” provisions of
Section 5(a)(vi) shall apply to Dealer, with a “Threshold Amount” of 3% of
Dealer’s ultimate parent’s shareholders’ equity and to Counterparty, with a
“Threshold Amount” of USD 100 million, provided that (A) the words “, or
becoming capable at such time of being declared,” shall be deleted from
Section 5(a)(vi) and (B) the following language shall be added to the end of
such Section 5(a)(vi): “Notwithstanding the foregoing, a default under either
subsection (1) or (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within three Local Business Days
of such party’s receipt of written notice of its failure to pay”).



--------------------------------------------------------------------------------

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.     Each Transaction constitutes a Share Forward Transaction for the purposes
of the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms:

 

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   Common stock, par value $0.0001 per share, of Counterparty (Ticker: RHT)

Exchange:

   New York Stock Exchange

Related Exchange(s):

   All Exchanges.

Prepayment\Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation:

 

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “RHT.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s commercially reasonable discretion, erroneous, such VWAP
Price shall be as reasonably determined by the Calculation Agent acting in good
faith. For purposes of calculating the VWAP Price, the Calculation Agent will
include only those trades that are

 

2



--------------------------------------------------------------------------------

   reported during the period of time during which Counterparty could purchase
its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

Forward Price:

   The average of the VWAP Prices for the Exchange Business Days in the
Calculation Period, subject to “Valuation Disruption” below

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   The period from and including the Calculation Period Start Date to and
including the Termination Date.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   The Scheduled Termination Date; provided that Dealer shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date. Scheduled Termination Date: For each Transaction,
as set forth in the related Supplemental Confirmation, subject to postponement
as provided in “Valuation Disruption” below

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.    Notwithstanding anything to the
contrary in the Equity Definitions, to the extent that a Disrupted Day occurs
(i) in the Calculation Period, the Calculation Agent may, in its good faith and
commercially reasonable discretion, postpone the Scheduled Termination Date by
up to the number of Scheduled Trading Days equal to the number of Disrupted Days
(including days that are Disrupted Days in part) during the Calculation Period,
or (ii) in the Settlement Valuation Period, the Calculation Agent may, in its
good faith and commercially reasonable discretion, extend the Settlement
Valuation Period, by up to the number of Scheduled Trading Days equal to the
number of Disrupted Days (including days that are Disrupted Days in part) during
the Settlement Valuation Period. If any such Disrupted Day is a Disrupted Day
because of a Market Disruption Event (or a deemed Market Disruption Event as
provided herein), the Calculation Agent shall determine whether (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for such
Disrupted Day shall not be included for purposes of determining the Forward
Price or the Settlement Price, as the case may be, or (ii) such Disrupted Day is
a Disrupted Day only in part, in which case the VWAP Price for such Disrupted
Day shall be determined by the

 

3



--------------------------------------------------------------------------------

   Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day taking into account the nature and duration of the relevant
Market Disruption Event, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Forward Price or
the Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.    If a Disrupted Day occurs
during the Calculation Period or the Settlement Valuation Period, as the case
may be, and each of the nine immediately following Scheduled Trading Days is a
Disrupted Day, then the Calculation Agent, in its good faith and commercially
reasonable discretion, may deem such ninth Scheduled Trading Day to be an
Exchange Business Day that is not a Disrupted Day and determine the VWAP Price
for such ninth Scheduled Trading Day using its good faith estimate of the value
of the Shares on such ninth Scheduled Trading Day based on the volume,
historical trading patterns and price of the Shares and such other factors as it
reasonably and in good faith deems appropriate.    The Calculation Agent shall
notify the parties of any determination pursuant to these Valuation Disruption
provisions as promptly as practicable, and shall use good faith efforts to
provide such notice no later than the Exchange Business Day immediately
following the affected Exchange Business Day.

Settlement Terms:

 

Settlement Procedures:

   If the Number of Shares to be Delivered is positive, Physical Settlement
shall be applicable; provided that Dealer does not, and shall not, make the
agreement or the representations set forth in Section 9.11 of the Equity
Definitions related to the restrictions imposed by applicable securities laws
with respect to any Shares delivered by Dealer to Counterparty under any
Transaction. If the Number of Shares to be Delivered is negative, then the
Counterparty Settlement Provisions in Annex A shall apply.

Number of Shares to be Delivered:

   A number of Shares equal to (x)(a) the Prepayment Amount divided by (b) the
Divisor Amount minus (y) the number of Initial Shares.

Divisor Amount:

   The greater of (i) the Forward Price minus the Forward Price Adjustment
Amount and (ii) $1.00.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   If the Number of Shares to be Delivered is positive, the date that is one
Settlement Cycle immediately following the Termination Date.

Settlement Currency:

   USD

 

4



--------------------------------------------------------------------------------

Initial Share Delivery:

   Dealer shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:

 

Potential Adjustment Event:

   Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, neither an Extraordinary Dividend nor the issuance of additional
stock options, restricted stock or restricted stock units in the ordinary course
pursuant to Counterparty’s employee equity incentive plan shall constitute a
Potential Adjustment Event.    It shall constitute an additional Potential
Adjustment Event if the Scheduled Termination Date for any Transaction is
postponed pursuant to “Valuation Disruption” above, in which case the
Calculation Agent may, in its commercially reasonable discretion, adjust any
relevant terms of any such Transaction as necessary to account for the economic
effect on the Transaction of such postponement.

Extraordinary Dividend:

   For any fiscal quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such fiscal quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions).

Method of Adjustment:

   Calculation Agent Adjustment

Extraordinary Events:

Consequences of

Merger Events:

 

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Cancellation and Payment

(c)    Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable; provided that (i) Section 12.1(d) of the Equity Definitions shall
be amended by replacing “10%” in the third line thereof with “20%,” (ii) Section
12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (iii) Sections 12.3(a)
and 12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”

 

5



--------------------------------------------------------------------------------

Consequences of

Tender Offers:

 

(a)    Share-for-Share:

   Modified Calculation Agent Adjustment

(b)    Share-for-Other:

   Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

   Modified Calculation Agent Adjustment

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, NYSE MKT, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:

 

(a)    Change in Law:

   Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions
is hereby amended (a) by replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (b) by replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (c) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that (i) any determination as to whether (A) the adoption of or any
change in any applicable law or regulation (including, for the avoidance of
doubt and without limitation, (x) any tax law or (y) adoption or promulgation of
new regulations authorized or mandated by existing statute) or (B) the
promulgation of or any change in the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,
constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof with the words
“(including, for the avoidance of doubt and without limitation, (x) any tax law
or (y) adoption or promulgation of new regulations authorized or mandated by
existing statute)”.

(b)    Failure to Deliver:

   Applicable

(c)    Insolvency Filing:

   Applicable

(d)    Hedging Disruption:

   Not Applicable

(e)    Increased Cost of Hedging:

   Not Applicable

 

6



--------------------------------------------------------------------------------

(f)     Loss of Stock Borrow:

   Applicable, it being understood that the rate to borrow Shares shall be
determined by reference to the terms of a commercially reasonable share
borrowing arrangement and without regard to the Hedging Party’s cost of funding
in connection with such borrowings.

Maximum Stock Loan Rate:

   100 basis points per annum

Hedging Party:

   Dealer

(g)    Increased Cost of Stock Borrow:

   Applicable, it being understood that the rate to borrow Shares shall be
determined by reference to the terms of a commercially reasonable share
borrowing arrangement and without regard to the Hedging Party’s cost of funding
in connection with such borrowings.

Initial Stock Loan Rate:

   25 basis points per annum

Hedging Party:

   Dealer

Determining Party:

   Dealer; provided that following any determination or calculation by the
Determining Party hereunder, upon a written request from either party, the
Determining Party will promptly (but in any event within three Scheduled Trading
Days) provide to such party a statement displaying in reasonable detail the
basis for such determination or calculation (including, without limitation, any
quotes, market data or information from internal or external sources and any
assumptions used in making such determination or calculation) as the case may be
(it being understood that the Determining Party shall not be required to
disclose any proprietary models or information or confidential models or
information used by it in connection with such determination or calculation, as
the case may be).

 

Additional Termination Event(s):    Notwithstanding anything to the contrary in
the Equity Definitions, if, as a result of an Extraordinary Event, any
Transaction would be cancelled or terminated (whether in whole or in part)
pursuant to Article 12 of the Equity Definitions, an Additional Termination
Event (with such terminated Transaction(s) (or portions thereof) being the
Affected Transaction(s) and Counterparty being the sole Affected Party) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).    The declaration by the Issuer of any Extraordinary Dividend,
the ex-dividend date for which occurs or is scheduled to occur during the
Relevant Dividend Period, will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions. Relevant Dividend Period:    The period from and
including the Calculation Period Start Date to and including the Relevant
Dividend Period End Date. Relevant Dividend Period End Date:    If the Number of
Shares to be Delivered is negative, the last day of the Settlement Valuation
Period; otherwise, the Termination Date.

 

7



--------------------------------------------------------------------------------

Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:    Applicable Transfer:   
Notwithstanding anything to the contrary in the Agreement, Dealer may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of Dealer under any Transaction, in whole or in part, to an affiliate
of Dealer whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty, but only if (i) Counterparty will not, at
the time and as a result of such assignment or transfer, be required to pay
(including a payment in kind) to the transferee an amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement (except in respect
of interest under Section 9(h) of the Agreement) greater than the amount in
respect of which Counterparty would have been required to pay to Dealer in the
absence of such transfer; (ii) Counterparty will not, at the time and as a
result of such assignment or transfer, receive a payment (including a payment in
kind) from which an amount had been withheld or deducted, on account of a Tax
under Section 2(d)(i) of the Agreement (except in respect of interest under
Section 9(h) of the Agreement), in excess of that which Dealer would have been
required to so withhold or deduct in the absence of such transfer, unless the
transferee will be required to make additional payments pursuant to Section
2(d)(i)(4) of the Agreement in respect of such excess; (iii) Dealer shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Counterparty to permit
Counterparty to determine that the results described in (i) above will not
occur; (iv) such transferee is a “dealer” within the meaning of Treasury
Regulation Section 1.1001-4T(b)(1); and (v) an Event of Default, Potential Event
of Default, or Termination Event will not occur, and at the time of transfer
would not reasonably be expected to occur as a result of such transfer and
assignment. Dealer shall provide written notice to Counterparty of any transfer
of a Transaction promptly following the occurrence thereof. Dealer Payment
Instructions:    Counterparty’s Contact Details for Purpose of Giving Notice:   
   Red Hat, Inc.    100 East Davie Street    Raleigh, NC 27601    Attention:
Chief Financial Officer    Telephone: (919) 754-4950    Facsimile:
[            ]    Email: [            ]    With a copy to:    General Counsel   
Telephone: (919) 754-4950    Facsimile: [            ]    Email: [            ]

 

8



--------------------------------------------------------------------------------

Dealer’s Contact Details for Purpose of Giving Notice:    Goldman, Sachs & Co.
   200 West Street    New York, NY 10282-2198    Attention: [            ],
Equity Capital Markets    Telephone: [            ]    Facsimile: [            ]
   Email: [            ]    With a copy to:    Attention: [            ], Equity
Capital Markets    Equity Capital Markets    Telephone: [            ]   
Facsimile: [            ]    Email: [            ]    And email notification to
the following address:    Eq-derivs-notifications@am.ibd.gs.com

 

2.      Calculation Agent.

   Dealer unless an Event of Default of the type specified in Section 5(a)(vii)
of the Agreement has occurred and is continuing with respect to Dealer in which
case Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Calculation Agent with respect to the Transactions under this Master
Confirmation. Following any determination or calculation by the Calculation
Agent hereunder, upon a written request by Counterparty, the Calculation Agent
will promptly (but in any event no later than the earlier of (i) the time at
which Counterparty becomes obligated to make any payment or delivery or take any
other action as a result of such determination or calculation and (ii) the date
three (3) Exchange Business Days following the date of such determination or
calculation) provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data without disclosing any
proprietary models of the Calculation Agent) displaying in reasonable detail the
basis for such determination or calculation (including, without limitation, any
quotations, market data or information from internal or external sources and any
assumptions used in making such determination or calculation), as the case may
be.

3.     Additional Mutual Representations, Warranties and Covenants of Each
Party. In addition to the representations, warranties and covenants in the
Agreement, each party represents, warrants and covenants to the other party
that:

Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.

Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

 

9



--------------------------------------------------------------------------------

4.     Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

(a) The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of any Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(f) Counterparty shall report each Transaction as required under the Exchange
Act and the rules and regulations thereunder.

(g) The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the earlier of
(i) the Scheduled Termination Date and (ii) the last Additional Relevant Day (as
specified in the related Supplemental Confirmation) for such Transaction, or
such earlier day as elected by Dealer and communicated to Counterparty on such
day (or, if later, the First Acceleration Date without regard to any
acceleration thereof pursuant to “Special Provisions for Acquisition Transaction
Announcements” below).

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date
and the Settlement Date for each Transaction, Counterparty is not “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)) and Counterparty
would be able to purchase a number of Shares with a value equal to the
Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

10



--------------------------------------------------------------------------------

(k) Counterparty has not and will not enter into agreements with respect to the
Shares similar to the Transactions described herein where any initial hedge
period, calculation period, relevant period or settlement valuation period (each
however defined) in such other transaction will overlap at any time (including
as a result of extensions in such initial hedge period, calculation period,
relevant period or settlement valuation period as provided in the relevant
agreements) with any Relevant Period or, if applicable, any Settlement Valuation
Period under this Master Confirmation, without the prior written consent of
Dealer. In the event that the initial hedge period, relevant period, calculation
period or settlement valuation period in any other similar transaction entered
into without Dealer’s prior written consent overlaps with any Relevant Period
or, if applicable, Settlement Valuation Period under this Master Confirmation as
a result of any postponement of the Scheduled Termination Date or extension of
the Settlement Valuation Period pursuant to “Valuation Disruption” above,
Counterparty shall promptly amend such transaction to avoid any such overlap.

5.     Regulatory Disruption. In the event that Dealer concludes, in its good
faith and commercially reasonable discretion, based on the advice of counsel,
that it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer but provided that such policies or procedures are related to
legal or regulatory issues and are generally applicable in similar situations
and applied to any Transaction hereunder in a non-discriminatory manner), for it
to refrain from or decrease any market activity on any Scheduled Trading Day or
Days during the Calculation Period or, if applicable, the Settlement Valuation
Period, Dealer may by written notice to Counterparty elect to deem that a Market
Disruption Event has occurred and will be continuing on such Scheduled Trading
Day or Days; provided that Dealer may not invoke a Market Disruption Event if it
is caused solely by the Dealer’s gross negligence, fraud, willful misconduct,
violation of applicable law, or circumstances that are the result of deliberate
actions of it or any of its Affiliates with the intent to avoid its obligations
under the terms of any Transaction.

6.     10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer
that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence Dealer’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, Dealer’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

7.     Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of Dealer, directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through Dealer; provided that Counterparty
may, without the prior written consent of Dealer, purchase Shares (i) from
participants in Counterparty’s equity compensation plans that occur or are
deemed to occur in connection with the payment of any exercise price or in
satisfaction of tax withholding obligations or otherwise in

 

11



--------------------------------------------------------------------------------

connection with the vesting and/or exercise of any equity awards and (ii) from
one or more existing holders of Shares, in bilateral, privately-negotiated
transactions that do not involve and could not be expected to result in
purchases of Shares on the Exchange (and, for the avoidance of doubt, do not
constitute a block purchase (within the meaning of Rule 10b-18)).

8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction (a “Public Announcement”) unless such Public Announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Public
Announcement that such Public Announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through Dealer or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the date of
such Public Announcement. Such written notice shall be deemed to be a
certification by Counterparty to Dealer that such information is true and
correct. In addition, Counterparty shall promptly notify Dealer of the earlier
to occur of the completion of the relevant Merger Transaction and the completion
of the vote by target shareholders.

(b) Counterparty acknowledges that a Public Announcement may cause the terms of
any Transaction to be adjusted in a commercially reasonable manner or such
Transaction to be terminated; accordingly, Counterparty acknowledges that in
making any Public Announcement, it must comply with the standards set forth in
Section 6 above.

(c) Upon the occurrence of any Public Announcement (whether made by Counterparty
or a third party) Dealer in its sole discretion may (i) cause the Calculation
Agent to make commercially reasonable adjustments to the terms of any
Transaction, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount, and/or suspend the Calculation Period
and/or any Settlement Valuation Period to account for the economic effect of
such Public Announcement on such Transaction or (ii) treat the occurrence of
such Public Announcement as an Additional Termination Event with Counterparty as
the sole Affected Party and the Transactions hereunder as the Affected
Transactions and with the amount under Section 6(e) of the Agreement determined
taking into account the fact that the Calculation Period or Settlement Valuation
Period, as the case may be, had fewer Scheduled Trading Days than originally
anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

9.     Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall make such adjustments to
the exercise, settlement, payment or any other terms of such Transaction
(including, without limitation, the number of Minimum Shares and the Forward
Price Adjustment Amount) as the Calculation Agent determines appropriate, at
such time or at multiple times as the Calculation Agent determines appropriate,
to account for the economic effect on such Transaction of such Acquisition
Transaction Announcement (including adjustments to account for changes in
volatility, expected dividends, stock loan rate and liquidity relevant to the
Shares or to such Transaction). If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement.

 

12



--------------------------------------------------------------------------------

(b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction
(it being understood that the Calculation Agent may make such determination by
reference to the effect of such announcement on the market price of the Shares
or options relating to the Shares) or (v) any announcement of any change or
amendment to any previous Acquisition Transaction Announcement (including any
announcement of the abandonment of any such previously announced Acquisition
Transaction, agreement, letter of intent, understanding or intention). For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.

(c) “Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “20%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 20% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).

 

10. Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

13



--------------------------------------------------------------------------------

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

(ii) Dealer and its affiliates may also be active in the market for the Shares
and derivatives linked to the Shares other than in connection with hedging
activities in relation to any Transaction, including acting as agent or as
principal and for its own account or on behalf of customers;

(iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted Dealer
an option; Dealer may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

(c) Counterparty:

(i) is an “institutional account” as defined in FINRA Rule 4512(c);

(ii) is capable of evaluating investment risks independently, both in general
and with regard to all transactions and investment strategies involving a
security or securities, and will exercise independent judgment in evaluating the
recommendations of Dealer or its associated persons, unless it has otherwise
notified Dealer in writing; and

(iii) will notify Dealer if any of the statements contained in clause (i) or
(ii) of this Section 10(c) ceases to be true.

11.   Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

12.   No Set-off. Obligations under the Agreement shall not be subject to any
Set-off by either party against any obligations of the other party or of that
other party’s affiliates. “Set-off” means set-off, offset, combination of
accounts, right of retention or withholding or similar right or requirement to
which the relevant payer of an amount is entitled or subject (whether arising
under the Agreement, another contract, applicable law or otherwise) that is
exercised by, or imposed on, such payer.

13.   Delivery of Shares. Notwithstanding anything to the contrary herein,
Dealer may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14.   Early Termination. In the event that an Early Termination Date (whether as
a result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for Dealer to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each

 

14



--------------------------------------------------------------------------------

comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by Dealer, the prices at which Dealer purchases Shares or Alternative Delivery
Property in a commercially reasonable manner and within a commercially
reasonable time period to fulfill its delivery obligations under this
Section 14); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash; and provided further that
Counterparty may make such election only if Counterparty represents and warrants
to Dealer in writing on the date it notifies Dealer of such election that, as of
such date, Counterparty is not aware of any material non-public information
concerning the Shares and is making such election in good faith and not as part
of a plan or scheme to evade compliance with the federal securities laws. If
such delivery is made by Counterparty, paragraphs 2 through 7 of Annex A shall
apply as if such delivery were a settlement of the Transaction to which Net
Share Settlement applied, the Cash Settlement Payment Date were the Early
Termination Date and the Forward Cash Settlement Amount were zero (0) minus the
Payment Amount owed by Counterparty.

15.   Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Close-out Amount pursuant to Section 6
of the Agreement Dealer acting in good faith and a commercially reasonable
manner may (but need not) determine losses without reference to actual losses
incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid were used to determine loss to avoid awaiting the delay
associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement, all amounts calculated as being due in
respect of an Early Termination Date under Section 6(e) of the Agreement will be
payable on the day that notice of the amount payable is effective; provided that
if Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 14, such Shares or Alternative Delivery Property shall
be delivered on a date selected by Dealer as promptly as practicable.

16.   Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by Dealer or Counterparty if the closing
price of the Shares on the Exchange for any two consecutive Exchange Business
Days is below such Termination Price, and such second consecutive Exchange
Business Day will be the “Early Termination Date” for purposes of the Agreement.

17.   Early Unwind. In the event the sale of the “Firm Securities” (as defined
in the Purchase Agreement, dated as of October 1, 2014, between Counterparty and
Morgan Stanley & Co. LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citigroup Global Markets Inc. and J.P. Morgan Securities LLC, as representatives
of the initial purchasers party thereto (the “Initial Purchasers”)) is not
consummated with the Initial Purchasers for any reason by 5:00 p.m. (New York
City time) on the Prepayment Date, or such later date as agreed upon by the
parties (the Prepayment Date or such later date the “Early Unwind Date”), each
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) each Transaction and all of the respective rights and
obligations of Dealer and Counterparty under such Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with each Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that, upon an Early Unwind, all obligations with respect to each
Transaction shall be deemed fully and finally discharged.

18.   Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

 

15



--------------------------------------------------------------------------------

19.   Claim in Bankruptcy. Dealer acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transactions that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

20.   Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine other than Title 14 of Article
5 of the New York General Obligations Law).

21.   Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder and any similar law or regulation,
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and the consequences specified in the Agreement, including without
limitation, the consequences specified in Section 6 of the Agreement, shall
apply to any Illegality arising from any such act, rule or regulation.

22.   Offices.

(a) The Office of Dealer for each Transaction is: 200 West Street, New York, New
York 10282-2198.

(b) The Office of Counterparty for each Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

23.   Waiver of Jury Trial; Exclusive Jurisdiction. EACH PARTY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING RELATING TO THE AGREEMENT,
THIS MASTER CONFIRMATION, EACH SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS
HEREUNDER AND ALL MATTERS ARISING IN CONNECTION WITH THE AGREEMENT, THIS MASTER
CONFIRMATION AND ANY SUPPLEMENTAL CONFIRMATION AND THE TRANSACTIONS HEREUNDER.

Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to the Agreement, this
Master Confirmation, any Supplemental Confirmation and/or any Transaction
hereunder, or for recognition and enforcement of any judgment in respect thereof
(each, “Proceedings”) to the exclusive jurisdiction of the Supreme Court of the
State of New York, sitting in New York County, the courts of the United States
of America for the Southern District of New York and appellate courts from any
thereof. Nothing in this Master Confirmation, any Supplemental Confirmation or
the Agreement precludes either party from bringing Proceedings in any other
jurisdiction if (A) the courts of the State of New York or the United States of
America for the Southern District of New York lack jurisdiction over the parties
or the subject matter of the Proceedings or declines to accept the Proceedings
on the grounds of lacking such jurisdiction; (B) the Proceedings are commenced
by a party for the purpose of enforcing against the other party’s property,
assets or estate any decision or judgment rendered by any court in which
Proceedings may be brought as provided hereunder; (C) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or
(D) any suit, action or proceeding has been commenced in another jurisdiction by
or against the other party or against its property, assets or estate and, in
order to exercise or protect its rights, interests or remedies under the
Agreement, this Master Confirmation or any Supplemental Confirmation, the party
(1) joins, files a claim, or takes any other action, in any such suit, action or
proceeding, or (2) otherwise commences any Proceeding in that other jurisdiction
as the result of that other suit, action or proceeding having commenced in that
other jurisdiction. Section 13(b) of the Agreement shall be deleted in its
entirety.

 

16



--------------------------------------------------------------------------------

24.   Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

17



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

 

Yours faithfully, GOLDMAN, SACHS & CO. By:   /s/ Daniela A. Rouse   Name:
Daniela A. Rouse   Title: Vice President

 

Agreed and Accepted By:

 

RED HAT, INC.

By:   /s/ Paul J. Argiry   Name: Paul J. Argiry   Title: VP & Treasurer



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To: Red Hat, Inc.

100 East Davie Street

Raleigh, North Carolina 27601

 

From: Goldman, Sachs & Co.

 

Subject: Accelerated Stock Buyback

 

Ref. No: [Insert Reference No.]

 

Date: [Insert Date]

 

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“Dealer”) and Red Hat, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Dealer and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.     This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of October 2, 2014 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

 

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:      [                ] Forward Price Adjustment Amount:      USD
[        ] Calculation Period Start Date:      [                ] Scheduled
Termination Date:      February 27, 2015 First Acceleration Date:     
[                ] Prepayment Amount:      USD [        ] Prepayment Date:     
[                ]

 

A-1



--------------------------------------------------------------------------------

Initial Shares:      [                ] Shares; provided that if, in connection
with the Transaction, Dealer is unable, after using good faith commercially
reasonable efforts, to borrow or otherwise acquire a number of Shares equal to
the Initial Shares for delivery to Counterparty on the Initial Share Delivery
Date, the Initial Shares delivered on the Initial Share Delivery Date shall be
reduced to such number of Shares that Dealer is able to so borrow or otherwise
acquire; and provided further that if the Initial Shares are reduced as provided
in the preceding proviso, then Dealer shall use good faith commercially
reasonable efforts to borrow or otherwise acquire an additional number of Shares
equal to the shortfall in the Initial Shares delivered on the Initial Share
Delivery Date and shall deliver such additional Shares as promptly as
practicable, and all Shares so delivered shall be considered Initial Shares.
Initial Share Delivery Date:      [                ] Termination Price:      USD
[        ] per Share Additional Relevant Days:      The [        ] Exchange
Business Days immediately following the Calculation Period.

3.     Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.     This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

A-2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO. By:       Authorized Signatory

 

Agreed and Accepted By:

 

RED HAT, INC.

By:       Name:   Title:

 

A-3



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.     The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:

 

Settlement Currency:

   USD

Settlement Method Election:

   Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

Electing Party:

   Counterparty

Settlement Method Election Date:

   The earlier of (i) the Scheduled Termination Date and (ii) the second
Exchange Business Day immediately following the Accelerated Termination Date (in
which case the election under Section 7.1 of the Equity Definitions shall be
made no later than 10 minutes prior to the open of trading on the Exchange on
such second Exchange Business Day), as the case may be

Default Settlement Method:

   Cash Settlement

Forward Cash Settlement Amount:

   The Number of Shares to be Delivered multiplied by the Settlement Price

Settlement Price:

   The average of the VWAP Prices for the Exchange Business Days in the
Settlement Valuation Period, subject to Valuation Disruption as specified in the
Master Confirmation

Settlement Valuation Period:

   A number of Scheduled Trading Days selected by Dealer in its commercially
reasonable discretion, beginning on the Scheduled Trading Day immediately
following the earlier of (i) the Scheduled Termination Date or (ii) the Exchange
Business Day immediately following the Termination Date

Cash Settlement:

   If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

1



--------------------------------------------------------------------------------

Cash Settlement Payment Date:

   The date one Settlement Cycle following the last day of the Settlement
Valuation Period.

Net Share Settlement Procedures:

   If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

2.     Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to Dealer (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount; provided that Dealer (or any such
affiliate) agrees to use commercially reasonable means to effect such private
resale described in paragraph 4 below at commercially reasonable prices in light
of the market conditions and the circumstances of Counterparty at the time of
such private resale), in each case as determined by the Calculation Agent.

3.     Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;

(c) as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
Dealer, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to Dealer, which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

 

  4. If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

 

2



--------------------------------------------------------------------------------

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of similar size of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); provided that, prior to receiving or being
granted access to any such information, any such potential purchaser may be
required by Counterparty to enter into a customary nondisclosure agreement with
Counterparty in respect of any such due diligence investigation;

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and actual, documented out-of-pocket expenses in connection
with such resale, including all reasonable fees and actual, documented
out-of-pocket expenses of counsel for Dealer, and shall contain representations,
warranties, covenants and agreements of Counterparty reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales; and

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such affiliate) and the private resale of such shares by Dealer
(or any such affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

5.     Dealer, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by Dealer, the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
Dealer will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.

6.     If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Dealer additional Shares, then

 

3



--------------------------------------------------------------------------------

Counterparty shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall. Such Makewhole Shares shall be sold by
Dealer in accordance with the provisions above; provided that if the sum of the
Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the absolute value
of the Forward Cash Settlement Amount then Counterparty shall, at its election,
either make such cash payment or deliver to Dealer further Makewhole Shares
until such Shortfall has been reduced to zero.

7.     Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:

A – B

 

  Where A = the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 13,281,388 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

4